Title: To George Washington from Major General Stirling, 1 December 1777
From: Stirling, Lord (né William Alexander)
To: Washington, George



Sir
Camp White Marsh [Pa.] Decembr 1st 1777.

In Agitating the General Question which your Excellency put to the Council of General Officers Yesterday, there Arose three propositions as to the Stationing of this Army for the Winter, all attended with very great Inconveniencies. That of placeing it at Wilmington does not answer the purpose of Quartering the Army, as the buildings in & about that place are not Capable of receiveing above one third part of the Army; besides I think it is one of the Most dangerous Scituations that I know of, for If the Enemy were to make a Sudden Movement and take post near Kennet Square or New Garden, our Army would have no Retreat, we should be reduced to the Necessity of fighting them, with the Delaware and two Other Impassable Waters on our flanks and Rear. It is true it would Cover the three lower County’s and part of Maryland from the Incursions of the Enemy by land, yet they would have what

Communication they pleased with it by Water, this advantage would therefore be trifling, & for it we should give up all pensilvania & New Jersey, for the Enemy to Ravage at large, and put it in their power Effectually to Cut of our Communication with all the Country to the Eastward of Delaware River; these are reasons I think Sufficient to Induce us to drop all thoughts of Quartering the Army at Wilmington. As to the plan of putting the Army into Huts in the Township of Tryduffrin in the great Valley, I must acknowledge it is a Scituation well Calculated for Covering Chester & Lancaster Counties, and for Checking any Attempts the Enemy may design against Maryland & the Lower Counties on the one Side and a Great part of the Country between the Schuylkill and delaware on the other, the Communication with Jersey and the Northern States will be preserved, the Encampment will be easily guarded as there is but one way to Approach it from Philadelphia; But it is Still only an Encampment It is not going into Winter Quarters, It is not procureing for the Officers and Men that Comfort and Oppertunity of recruiting which they richly deserve after a long and fatigueing Campaign; these perhaps are not in our power to give them any where and should that be the Case, this may be as good a Scituation to hut in as any; provision Can be handily brought in from all Quarters, but how it is for forage I know not. The third proposeal was to Cantoon the Army in the Towns of Reading & Lancaster and the Villages between them or in their Vicinity, If this is practicable I should like it best of any, as the Men would have a Chance of getting better refreshed than by either of the other two proposeals; but it has been objected that it is impracticable, as those towns and Villiages are already filled with persons who have fled to them for Refuge, and if it is so, we must be Content. If the Safety and Comfort of the Army is principally to be Considered, they can Easily be Cantooned in the Towns in New Jersey which are in a great Measure deserted by the Inhabitants, But I think it is also of high Importance to Cover as much of the Country as we can; and that the possition in the Valley will Cover as much or more of the Country than any other that can be pointed out; the Enemy will never Venture out as far as Chester on that side, as we Can Cut them off by takeing post at Darby, to which there is a direct Road. nor would they be fond of penetrating far to the Northward of Philadelphia, least we might pass a body of troops over between them and the Town; Upon the Whole I should be for hutting the Army somewhere in or Near Tryduffrin especially if it is so fine and Rich a Country as has been represented. I am with the Highest Esteem and Respect your Excellency’s Most Humble Servant

Stirling,

